Title: From George Washington to Francis Corbin, 24 July 1798
From: Washington, George
To: Corbin, Francis

 

Sir,
Mount Vernon 24th July 1798

I have been duly honored in the receipt of your favours of the 7th & 18th Instant. The first of which, would have received an early acknowledgment had I not been occupied with very unexpected business, which has kept me pretty closely engaged for the last ten or twelve days.
I ought not indeed to have delayed it so long—1. because the Gentleman on whose behalf (Doctr Belknap) I troubled you, I perceive by the Boston Gazette is since dead. and 2. because my gratitude ought sooner to have been expressed, in return for the favourable sentiments you have been pleased to express in my behalf. Let me now thank you for them.
Candour, Sir, requires I should inform you, that if circumstances shd make it necessary for me to take the Field, my Aids must be composed of some of the most experienced Officers I can obtain; the various & complex duties of the Commander in Chief requiring it; while it is more than probable my Old Secretary, Mr Lear, of whose abilities, prudence and Integrity I have received proof near fourteen years, in my own family, will be called to the same Office under my new appointment.
It is right too, that I should signify it as my belief, that the Field Officers in the Augmented Corps, will, more than probable, be selected from the Officers of most celebrity of the Old army; but if the Provisional Force is called out, there will be openings for the Spirited Gentlemen, of influence, in the different States to come forward.
At all times, when it comports with your convenience, I should be glad to see you at this place, being—Sir Your Most Obedient Servant

Go: Washington

